Case 1:19-cv-03949-RPK-CLP Document 66-44 Filed 03/03/20 Page 1 of 2 PageID #: 839




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

   EDGARDO CANEZ, Individually
   and on behalf of all others similarly situated,

                          Plaintiff,                                    1:19-cv-03949-ARR-CLP

                                 v.                                      SUPPLEMENTAL
                                                                        DECLARATION OF
   INTELLIGENT SYSTEMS                                              DAVID H. KISTENBROKER
   CORPORATION, J. LELAND STRANGE,                                  IN FURTHER SUPPORT OF
   MATTHEW A. WHITE, A. RUSSEL                                       DEFENDANTS’ MOTION
   CHANDLER III, PHILLIP H. MOISE,                                       TO DISMISS THE
   PARKER H. PETIT, CHERIE M. FUZZELL,                              AMENDED CLASS ACTION
   JAMES V. NAPIER, BONNIE L. HERRON,                                      COMPLAINT
   AND KAREN J. REYNOLDS,

                          Defendants.


         DAVID H. KISTENBROKER declares pursuant to 28 U.S.C. § 1746 as follows:

         I am a partner of the law firm Dechert LLP, attorneys for Defendants Intelligent Systems

  Corporation (“Intelligent Systems”), J. Leland Strange, Matthew A. White, A. Russel Chandler

  III, Phillip H. Moise, Cherie M. Fuzzell, James V. Napier, Bonnie L. Herron, and Karen J.

  Reynolds. I submit this Declaration in further support of the Motion to Dismiss the Amended

  Class Action Complaint, submitted by Defendants by and through their respective counsel. I have

  personal knowledge of the facts asserted herein and could testify to those facts if called to do so.

                 1.      Attached hereto as Exhibit 25 is a true and correct copy of excerpts from

         Intelligent Systems’ 2017 Annual Report (Form 10-K), filed March 15, 2018.

                 2.      Attached hereto as Exhibit 26 is a true and correct copy of excerpts from

         Intelligent Systems’ 2016 Annual Report (Form 10-K), filed March 17, 2017.

                 3.      Attached hereto as Exhibit 27 is a true and correct copy of NYSE American

         LLC Company Guide § 803 Independent Directors and Audit Committee.
                                                     1
Case 1:19-cv-03949-RPK-CLP Document 66-44 Filed 03/03/20 Page 2 of 2 PageID #: 840




               4.     Attached hereto as Exhibit 28 is a true and correct copy of Bloomberg Law

        Intelligent Systems Corporation (INS) Company Performance Historical Values.

                      I declare under penalty of perjury that the foregoing is true and correct.



   Executed on March 3, 2020                        /s/ David H. Kistenbroker
                                                    David H. Kistenbroker




                                                2
